Judith and Terry Robinson,
                                                                   Gary and Brenda Fest,
                                                                  Virginia Gray, and Butch



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 20, 2013

                                    No. 04-12-00754-CV

                            John A. LANCE and Debra L. Lance,
                                       Appellants

                                               v.

   Judith and Terry ROBINSON, Gary and Brenda Fest, Virginia Gray, and Butch Townsend,
                                      Appellees

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CV-12-209
                     The Honorable N. Keith Williams, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court